DETAILED ACTION
Response to Amendment
	This action is in response to the applicant’s amendment received 09/20/2021. The amendments made to the claims do not place the application in condition for allowance for the reasons set forth below. Claims 1-7, 9-12, and 14-20 are pending.
Response to Arguments
Applicant's arguments filed 09/20/2021 have been fully considered but they are not persuasive. Applicant argues Shin et al. fails to disclose the first strand bends back on itself to form a narrowed portion with itself that is positioned between the first end of the expandable structure and the first and second interlocking portions as recited in amended claim 1 or at least one of the first strand and the second strand bends back on itself to form a narrowed portion with itself to form a narrowed portion with itself, wherein the narrowed portion is positioned between the first end and the first and second interlocking portions or between the second end and the first and second interlocking portions as recited in amended claim 9. However, it is the examiner’s position that Shin et al. discloses these newly added limitations (see the new grounds of rejection set forth below for details).
Claim Objections
Claims 1, 9, and 14 are objected to because of the following informalities: typographical errors and/or unclear language.
Line 3 of claim 1 should read “positioning [[an]] the expandable structure in a low profile state along [[a]] the bend in [[a]] the tubular structure.”
claim 9 should read “positioning [[an]] the expandable structure in a low profile state along [[a]] the bend in [[a]] the tubular structure.”
Line 1 of claim 14 should read “wherein, 
Appropriate corrections are required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-7, 12, and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Regarding claims 4-7, amended claim 1 requires the first strand bends back on itself to form a “narrowed portion” with itself. Claims 4-7 further require the first strand bends back on itself to form a “first restriction.” However, it is disclosed that the narrowed portion forms the first restriction, thus the narrowed portion and the restriction are the same component. Since the claims recite the structures as different components, the limitations are rendered indefinite. For examination purposes, the narrowed portions and restrictions have been considered the same component as disclosed.
form the restrictions, thus the narrowed portions and the restrictions are the same component. Since the claims recite the structures as different components, the limitations are rendered indefinite. For examination purposes, the narrowed portions and restrictions have been considered the same component as disclosed.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, 4-7, 9, 10, 12, 15, 16, and 18-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shin et al. (US Pub. No. 2007/0173927).
	Regarding claims 1, 2, and 4-7, Shin discloses a method for positioning an expandable structure (80) in a bend in a tubular structure having a wall (a blood vessel; for example, see Figures 8 and 9), comprising positioning the expandable structure (80) 

    PNG
    media_image1.png
    366
    436
    media_image1.png
    Greyscale

	Regarding claims 9, 10, 12, 15, 16, and 18-20, Shin discloses a method for positioning an expandable structure (80) in a bend in a tubular structure having a wall (a blood vessel; for example, see Figures 8 and 9) comprising positioning the expandable structure (80) in a low-profile state along the bend in the tubular structure (via guide .

    PNG
    media_image2.png
    366
    436
    media_image2.png
    Greyscale

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating 
    obviousness or nonobviousness.

Claims 3 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Shin et al. as applied to claims 1 and 9 above, and further in view of Horton (US Pub. No. 2014/0228939).
Shin discloses the claimed invention except for whether the bend may be a tight bend (as disclosed in paragraph 200 of the specification, applicant describes a “tight bend” as a bend angle of at least 90 degrees). Horton also discloses a method for positioning an expandable member (40/60) in a bend in a tubular structure (tubular .
	Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Shin et al.
Shin fails to disclose that the expandable structure is formed of a single, continuous filament such that both the first strand and the second strand are portions of the same filament. Instead, Shin discloses that the expandable structure is formed of at least a first filament (10) and a second filament (11) separate from the first filament (for example, see paragraph 36), wherein the first strand is a portion of the first filament and the second strand is a portion of the second filament (for example, see Figures 5-6b) as recited in claim 18.
	Before the effective filing date of the claimed invention, it would have been an obvious matter of design choice to a person of ordinary skill in the art to form Shin’s expandable structure of a single continuous filament such that both the first strand and the second strand are portions of the same filament because Applicant has not disclosed that a single continuous filament provides an advantage, is used for a particular purpose, or solves a stated problem over two separate filaments. One of ordinary skill in the art, furthermore, would have expected Shin’s expandable structure, and applicant’s invention, to perform equally well with two separate filaments as taught 
	Therefore, it would have been prima facie obvious to modify Shin to obtain the invention as specified in claim 17 because such a modification would have been considered a mere design consideration which fails to patentably distinguish over the prior art of Shin.
Allowable Subject Matter
Claim 14 is objected to as being dependent upon a rejected base claim (as interpreted in the claim objections above), but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
The prior art fails to disclose or suggest, in combination with other limitations recited in the claims, the first strand bends back on itself to form a narrowed portion with itself, wherein the narrowed portion is positioned between the first end and the first and second interlocking portions or between the second end and the first and second interlocking portions, the narrowed portion of the first strand forms a first restriction such that the second strand cannot move through the narrowed portion. Closest prior art .
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELANIE R TYSON whose telephone number is (571)272-9062.  The examiner can normally be reached on M-Th 5:30 AM - 3:30 PM (ET).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MELANIE R TYSON/Primary Examiner, Art Unit 3771                                                                                                                                                                                                        October 1, 2021